           Case MDL No. 2997 Document 53-2 Filed 03/23/21 Page 1 of 1




                                   BEFORE THE
                         UNITED STATES JUDICIAL PANEL ON
                            MULTIDISTRICT LITIGATION



 IN RE BABY FOOD MARKETING, SALES
 PRACTICES AND PRODUCTS                              MDL DOCKET NO. 2997
 LIABILITY
 LITIGATION



                                   PROOF OF SERVICE

       I, Mark R. Rosen, hereby certify that my Notice of Appearance was filed on March

23, 2021 using the JPML ECF System, which sends electronic notice to all counsel of record.



Dated: March 23, 2021
                                                      /s/ Mark R. Rosen
                                                       Mark R. Rosen
                                                       Barrack, Rodos & Bacine
                                                       3300 Two Commerce Square
                                                       2001 Market Street
                                                       Philadelphia, PA 19103
                                                       T: (215) 963-0600
                                                       F: (215) 963-0838
                                                       mrosen@barrack.com
